Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's Amendment to the record appears below is corrections for  the Examiner’s Amendment in the Notice of Allowability, issued on 12/27/2021.  
Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.  Please change the following in the claims:
	Cancel claims 3-4 and 6.

In claim 2, line 7, change “fame” to –frame–

	In claim 2, lines 10-13, change “whereby a back and forth movement of the body causes a back and forth movement of the frame from a first state in which the first magnet touch the core in its first end to a second state in which the second magnet touch the core in its second end, such that the magnetic flux in the core can repeatedly reversed” 
to  –  wherein a back and forth movement of the body causes a back and forth movement of the frame from a first state  wherein the first magnet  touches a first end of the core to a second state  wherein the second magnet  touches a second end of the core, such that the magnetic flux in the core can repeatedly reversed–

In claim 5, lines 11-12, change “said device” to –said bending to movement device–

In claim 5, lines 15-18, change “whereby the bends of the tire causes a back and forth movement of the frame from a first state in which the first magnet touch the core in its first end to a second state in which the second magnet touch the core in its second end, such that the magnetic flux in the core can repeatedly reversed”
to –   wherein the bend of the tire causes a back and forth movement of the frame from a first state  wherein the first magnet  touches a first end of the core to a second state  wherein the second magnet  touches a second end of the core, such that the magnetic flux in the core can repeatedly reversed.
The Examiner's Amendment to the record appears above is only for the purpose of resolving indefinite issue, without changing the scope of the claims.  For detailed reasons of the above Examiner’s Amendment, see the Notice of Allowability, issued on 12/27/2021.    
Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834